Citation Nr: 1107565	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1945 to May 1949, 
from May 1950 to March 1968, and from September 1968 to April 
1972.  He died in January 2005 and the appellant is his surviving 
spouse.

This matter was previously before the Board of Veterans' Appeals 
(Board) in July 2008 and October 2009 and was remanded for 
further development.  Prior to the Remand, this matter was before 
the Board on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Special Processing Unit 
in Cleveland, Ohio that denied the claims on appeal.  
Jurisdiction of the case is currently held by the Regional Office 
(RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005 due to the effects of 
alcoholic cirrhosis and alcohol abuse.

2.  At the time of his death in January 2005, the Veteran was 
service-connected for posttraumatic stress disorder (PTSD), 
coronary artery disease (CAD), gastrectomy, diabetes mellitus, 
hypertension, hearing loss, hemorrhoids, and dermatophytosis, and 
was in receipt of a total disability rating due to individual 
employability resulting from service-connected disability (TDIU) 
from May 8, 2001.  

3.  The Veteran did not have a right lower lobe lung mass at the 
time of his death.  

4.  Service connection for the cause of the Veteran's death due 
to alcoholic cirrhosis and alcohol abuse begun during service is 
precluded by law; alcoholic cirrhosis and alcohol abuse is not 
etiologically related to active duty service or a service-
connected disability.  

5.  Service-connected PTSD, CAD, gastrectomy, diabetes mellitus, 
hypertension, hearing loss, hemorrhoids, and dermatophytosis did 
not cause or contribute substantially or materially to the 
Veteran's cause of death.

6.  The Veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years preceding 
his death, nor was a total evaluation continuously in effect 
since the date of his discharge from military service and for at 
least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
have not been met. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Veteran's Cause of Death

The Veteran died in January 2005.  The death certificate, which 
was signed by a physician, lists the cause of death as alcoholic 
cirrhosis and alcohol abuse.  The death certificate also 
indicates that a right lower lobe lung mass contributed to the 
Veteran's death.  At the time of his death in January 2005, the 
Veteran was service-connected for PTSD, CAD, gastrectomy, 
diabetes mellitus, hypertension, hearing loss, hemorrhoids, and 
dermatophytosis, and was in receipt of a total disability rating 
due to individual employability resulting from service-connected 
disability (TDIU) from May 8, 2001.  

The appellant contends, in essence, that the Veteran's service-
connected disabilities had an extremely deleterious effect on his 
hepatic system and in combination contributed substantially or 
materially to cause death.  The appellant also argues that the 
Veteran's disabilities, specifically his PTSD, caused, worsened 
or aggravated the liver-related problems that led to his death.  
She has intimated that the appellant would have been stronger and 
healthier but for his service-connected disabilities.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain chronic diseases, including cirrhosis of the liver, may 
be presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In the instance of a veteran's death, certain enumerated 
survivors are eligible for compensation if the death is found to 
be service connected.  The evidence must show that a disorder 
incurred in or aggravated by service either caused or contributed 
substantially or materially to the cause of the Veteran's death.  
For a service connected disability to be the cause of death it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death.  Rather, it must be shown that there was a causal 
connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The death certificate establishes that the Veteran death was due 
directly to alcoholic cirrhosis and alcohol abuse.  Initially, 
the Board notes that the death certificate also lists a right 
lower lung mass as a significant condition contributing to death.  
However, the preponderance of the medical evidence of record 
establishes that the Veteran did not actually have a lung mass at 
the time of his death in January 2005.  

The Veteran was hospitalized at the Lake City VA Medical Center 
(VAMC) in November 2004 for treatment of a second degree burn to 
his left foot.  A chest CT performed at that time indicated a 
nonspecific nodular density in the right mid and lower lung, and 
the Veteran was diagnosed with cirrhosis and a lung mass.  The 
Veteran was readmitted to the hospital twice in January 2005 for 
treatment of end-stage liver disease and no findings were made 
with respect to a lung mass.  

In May 2005, a VA physician reviewed the Veteran's claims file 
and determined that there was no evidence to support a finding of 
a mass in the Veteran's lung.  While the November 2004 imaging 
study indicated a nodular density, this finding was consistent 
with loculated fluid in the fissure, a common finding in end-
stage liver disease.  The May 2005 VA physician's opinion was 
based on a thorough review of the Veteran's medical records and 
included a well-reasoned and supported basis.  It is therefore 
entitled to substantial probative weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning).  Therefore, 
the Board finds that it outweighs the bare finding of a lung mass 
on the January 2005 certificate of death and the weight of the 
evidence is against a finding that the Veteran had a right lung 
mass at the time of his death.  

The Veteran's death was therefore due to alcoholic cirrhosis and 
alcohol abuse, as noted on the death certificate.  Compensation 
shall not be paid if a disability was the result of the person's 
own willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also 
VAOPGPREC 2-97.  Compensation is precluded only for (a) primary 
alcohol abuse disabilities (an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess), 
and (b) secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse.  Id.  Service connection 
for the cause of the Veteran's death stemming directly from 
alcoholic cirrhosis and alcohol abuse incurred during service is 
therefore precluded.  However, the law does not preclude 
compensation for an alcohol abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service- connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
Compensation may be awarded only "where there is clear medical 
evidence establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.  

The appellant's primary contention in this case is that the 
Veteran's PTSD exacerbated his alcohol abuse and therefore led to 
alcoholic cirrhosis and his death.  After review of the evidence 
of record, the Board finds that the Veteran's abuse of alcohol 
was the cause of his cirrhosis, but was not secondary to or a 
symptom of PTSD. 

The Veteran's service treatment records do not contain findings 
or diagnoses of alcohol abuse or cirrhosis, but the Veteran did 
report drinking approximately 12 cans of beer a week during a 
period of hospitalization for gastrectomy syndrome from September 
to November 1971.  The Veteran also complained of nervous trouble 
during an April 1972 report of medical history and the April 1972 
examination for separation was normal.  

Service connection for anxiety neurosis was granted in a July 
1973 rating decision, effective April 20, 1972, and the 
disability was recharacterized as PTSD in an October 1984 rating 
decision.  In a May 1973 VA psychiatric examination conducted in 
response to the Veteran's claim for service connection, the 
Veteran was found to not use alcohol to excess.  In fact, the 
earliest evidence of alcohol abuse dates from January 1983, when 
the Veteran was diagnosed with alcohol abuse at the Memphis VAMC.  
In April 1983, the Veteran's private physician noted the presence 
of mild liver inflammation secondary to recent alcohol ingestion, 
and VA records continued to record findings of alcohol abuse.  
The Veteran was diagnosed with liver disease in February 1983 and 
hospitalized for alcohol abuse in March 1985 at which time he 
stated that he drank due to pain in his shoulder.  Cirrhosis due 
to alcohol was diagnosed in August 1985, and a biopsy in May 1986 
confirmed the presence of micronodular cirrhosis.  The Veteran 
continued to undergo treatment for cirrhosis at the VAMC, but by 
March 1995, reported that he had stopped drinking 10 years prior.  

The medical evidence therefore establishes that the Veteran's 
cirrhosis was due to abuse of alcohol.  VAMC treatment records 
consistently document a relationship between the two 
disabilities, and the January 2005 death certificate 
characterized the cause of death as alcoholic cirrhosis.  While a 
VA physician who reviewed the claims file in November 2008 noted 
that the etiology of the Veteran's cirrhosis could not be known 
with absolute certainty, a February 2010 addendum medical opinion 
from the same physician noted that medical records confirmed 
episodes of heavy alcohol use.  The Board therefore finds that 
the evidence establishes that the Veteran's cirrhosis was due to 
alcohol abuse.  

While the Veteran's cirrhosis was due to alcohol abuse, the 
record does not indicate a relationship between the Veteran's 
alcohol abuse and service-connected PTSD.
The Veteran's diagnoses of alcohol abuse were often made in the 
context of mental health treatment, but the Board notes that none 
of his health care providers specifically identified a link 
between service-connected PTSD and the Veteran's problems with 
alcohol and cirrhosis.  The Veteran also reported in March 1985 
that his drinking was in response to stressors such as pain 
associated with his shoulder disability, and during a 
hospitalization in February 1986, stated that his drinking was 
due to recent tragic events involving the space program.  The VA 
physician who reviewed the Veteran's records in November 2008 and 
February 2010 also found that there was no objective evidence 
that the Veteran drank alcohol specifically due to PTSD and/or 
its symptoms, and it would require speculation to find that PTSD 
aggravated the Veteran's drinking.  The record does not contain 
clear medical evidence that the Veteran's alcohol abuse was 
caused by PTSD, and service connection for the cause of the 
Veteran's death as secondary to, or as a symptom of, PTSD is not 
warranted.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 
2001)

The appellant also contends that the Veteran's service-connected 
disabilities in combination caused his death.  There is no 
medical evidence in support of this claim, and a VA physician 
concluded in November 2008 and February 2010 that it would 
require speculation to find that the Veteran's service-connected 
disabilities in the aggregate caused or contributed substantially 
or materially to his death.  The VA physician also found that 
there was no objective evidence that the Veteran's service-
related disabilities rendered him unable to resist the effects of 
alcohol thus leading to cirrhosis and death.  Therefore, the 
evidence does not establish that the Veteran's death from 
cirrhosis and alcohol abuse was caused or contributed 
substantially or materially to by his service-connected 
disabilities.  

The Board is sympathetic to the appellant's claims, but the 
evidence does not establish that service connection is warranted 
for the cause of the Veteran's death.  The Board has considered 
the doctrine of reasonable doubt but has determined that it is 
not applicable because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.


DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same 
manner as if the Veteran's death were service connected where it 
is shown that the Veteran's death was not the result of willful 
misconduct, and the Veteran (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; (2) was 
rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than ten 
years after separation from service; or (3) the Veteran was a 
former prisoner of war (POW) who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made during 
the Veteran's lifetime, and without consideration of 
"hypothetical entitlement" to benefits raised for the first time 
after a Veteran's death.  See Rodriguez v. Nicholson, 511 F.3d 
1147 (Fed. Cir. 2008) (the revised provisions of 38 C.F.R. § 
3.22, as amended in 2000, may be applied to claims for DIC 
benefits filed by survivors before the amendment took effect).

The Veteran was in receipt of a total rating for his service-
connected disabilities from May 8, 2001; his 100 percent rating 
was not in effect for more than 10 years at the time of his death 
in January 2005.  Furthermore, the Veteran died more than 30 
years after his separation from active duty service and he was 
not a former POW.  

In essence, the facts of this case are not in dispute, and the 
law is dispositive.  Here, none of the criteria for entitlement 
to DIC under 38 U.S.C.A. § 1318 have been met. Accordingly, the 
claim will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist an appellant in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the general requirements of 38 
C.F.R. § 3.159(b) was furnished to the appellant in a March 2005 
letter.  The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) also requires that 
compliant VCAA notice, in the context of DIC claims, requires (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The appellant  received notice that complies with the Hupp 
requirements in an August 2008 letter.  This letter also provided 
notice regarding the disability-rating and effective-date 
elements of the claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
The claims were readjudicated in the December 2010 SSOC. 
 Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained records of treatment 
reported by the appellant, including service treatment records, 
records of VA treatment, and private medical records.  
Additionally, the record contains two medical opinions in 
response to the appellant's claim for service connection for the 
cause of the Veteran's death. 

The Board finds that the November 2008 and February 2010 medical 
opinions rendered by a VA physician in response to the 
appellant's claim are adequate.  The VA physician found that it 
would require speculation to identify the onset of the Veteran's 
cirrhosis, or to provide a link between the Veteran's PTSD and 
alcohol use and service-connected disabilities and active duty 
service.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the 
Court stated that VA need not "proceed through multiple 
iterations of repetitive medical examinations until it obtains a 
conclusive opinion or formally declares that further examinations 
would be futile," but it must be clear "that the examiner has not 
invoked the phrase 'without resort to mere speculation' as a 
substitute for the full consideration of all pertinent and 
available medical facts to which a claimant is entitled."  In 
this case, the complete claims file and medical records were 
reviewed twice by the VA physician.  The November 2008 and 
February 2010 medical reports contain a detailed analysis of the 
evidence of record, a full basis for the conclusion, and the 
examiner stated what additional evidence would permit an opinion 
in the case, specifically, a liver biopsy, and objective evidence 
in the record of a link between PTSD and alcohol use or that the 
Veteran's service-connected disabilities led to his death.  See 
id.  Therefore, the Board finds that the stated basis for the 
November 2008 and February 2010 medical opinions are adequate and 
remanding for an additional medical opinion is not required.

The Board also finds that VA has complied with the July 2008 and 
October 2009 remand orders of the Board.  Only substantial, and 
not strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the 
Board's remands, the appellant was provided Hupp-compliant VCAA 
notice in August 2008, and was asked to provide medical releases 
and contact information for any VA or private health care 
providers who treated the Veteran's liver disease.  No response 
to this request for information was received.  VA also procured 
two medical opinions addressing the appellant's contentions, and 
additional VAMC treatment records were added to the record.  The 
Board notes that a May 2009 response from the Montgomery VAMC 
indicated that no treatment records were available for the period 
between April 1972 and March 1985.  The case was then 
readjudicated in an October 2009 supplemental statement of the 
case.  Therefore, VA has complied with the remand orders of the 
Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

	


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


